DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. Claims 1, 10, and 16 are amended. Claims 2-7, 9, and 11-15 are original. Claims 8 and 17-20 are as previously presented. This is a final office action in response to the arguments and amendments filed 9/22/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, filed 9/22/2022, have been fully considered.
 Regarding the remarks pertaining to the previously made claim objections (presented on p. 10 under the heading “I. CLAIM OBJECTION”), the amendments are acceptable and the objections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112a (presented on p. 10 under the heading “II. REJECTION OF CLAIMS 1-20 UNDER 35 U.S.C. § 112”), the arguments and amendments are persuasive. Therefore, the rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112b (presented on p. 10 under the heading “IV. REJECTION OF CLAIMS 1-20 UNDER 35 U.S.C. § 112”), the arguments and amendments are persuasive. Therefore, the rejections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 10-20 under the heading “III. REJECTION OF CLAIMS 1-20 UNDER 35 U.S.C. § 101”), the arguments are not persuasive. The arguments (p. 13) recite functions, implemented by computer, that are performed in the present claims, and state that the claims do not recite a judicial exception. However, this appears to be a mere allegation of patentability as there are no reasoned arguments presented as to why the functions themselves (i.e. the multiplying and dividing, when the computer components are considered as additional elements, as was presented in the previous rejection under 101) should not be considered as an abstract idea. The office maintains that the functions can be performed manually as a mental process, or are entirely mathematical concepts for the multiplying and dividing, and the claims therefore include a judicial exception of an abstract idea. The arguments (p. 14-16) further state that the present claims integrate any judicial exception into a practical application as the claims recite generating and displaying a danger rating, which is stated to be a solution in a technical field. However, the office submits that the aggregating of various factors to create an overall danger rating is not solving a problem that is rooted in computing or navigation technology itself. Rather, it is solving a problem related to user decision-making by providing a danger rating which is easier to understand than many individual metrics. In other words, the claims represent a way to interpreting various factors, but are not improving the technology in the field itself. The displaying of data is an additional element in the claims, but is merely extra-solution activity to output the data which results from the abstract idea. The arguments (p. 16) state that the process could not be performed by a human, however the office maintains that the broadest reasonable interpretation of the claims includes an amount of evaluation and calculation that is reasonable for a human to perform, for example for the evaluation of only several segments that make up several route options. The arguments (p. 17-18) further state that the ordered combination of limitations transforms the claims into being patent-eligible, however there appear to be no reasoned arguments as to why the ordered combination is founded in technology or cannot be performed by a human. The arguments (p. 18) state that generic computers do not perform the operations as recited, however the office maintains that the functions in the claimed algorithm itself are an abstract idea, which are “applied” to a generic computer, and the functions required by the computer (such as gathering data, performing mathematical operations, and outputting data) are standard computer operations, to which the abstract idea is applied. The arguments (p. 18-19) further recite the reducing function which is stated to aid a driver. However, the office maintains that the reducing of data to percentages remains an abstract idea and the intended use to aid a driver in decision-making does not result in additional elements which integrate the abstract idea into a practical application or amount to significantly more. The arguments (p. 19-20) further recite the image analysis in Claim 16. While this represents an additional element in the claim, it is determined to be insignificant extra-solution activity, because the claims are not presenting some inventive or improved image analysis technique, and instead are merely reciting the use of image analysis, at a high level of generality, in order to gather data (the similarity of factors) to further perform the abstract idea of generating danger ratings. Thus, the rejection is maintained.

Claim Objections
Claim 16 is objected to because of the following informalities:
In Claim 16, the phrase “on a display of the computing device” should instead read “on a display of a computing device” because this is the first recitation of “computing device” in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 10, the claim recites “in response to determining that a vehicle is to travel a route of the set of routes, processing the reduced set of road safety data to determine and display one or more danger ratings.” The disclosure as originally filed (see e.g. specification ¶0028) recites the reducing of the road safety data, and provides an example of what the reduced set of data may comprise. However, the disclosure does not appear to recite any function wherein the reduced set of road safety data is further processed, and does not state such processing occurring in response to a determination that a vehicle is to travel a route. Thus, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 10 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Independent Claims 1, 10, and 16, the claims recite functions of evaluating incident data associated with a first road segment to determine an incident trend, identifying a set of factors associated with the first road segment, calculating a first and second value by multiplication of factors, and generating a first danger rating by division. Additionally, Claims 1 and 16 recite assigning the first danger rating to the first road segment. Claim 10 recites reducing the set of road safety data to percentages of road segments with values of danger ratings, determining that a vehicle is to travel a route, and further processing of the reduced set of road safety data. Claim 16 recites determining that there is less than a threshold amount of incident data available, and assigning the first danger rating to a second road segment in response to similar factors. These functions, under their broadest reasonable interpretation, all fall under the abstract ideas of a mental process and/or mathematical concept. Particularly, the functions of evaluating, identifying, assigning, and decision making regarding routes or available data are capable of being performed by a human mind, or manually with the aid of pen and paper (see MPEP 2106.04(a)(2)(III)), because a human can mentally or manually perform an evaluation of incidents and find trends and identify factors and causes which may pertain to safety and accidents, when provided with a set of factors, and can make decisions regarding how much data is available or when a vehicle is to travel a route, and assign (associate) danger ratings with road segments. The calculating, generating and reducing functions are a mental process which could be performed manually on paper, or alternatively are a mathematical concept, describing purely mathematical functions of multiplication and division and conversion of data to percentages. Thus, the claims recite a judicial exception of an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements in the claims are the use of a processor in Claims 1 and 10, instructions for carrying out the functions in Claims 1, 10, and 16, the memory in Claim 10, computer readable medium in Claim 16, and the step/function of displaying causation factors in Claim 1, displaying the danger rating in Claim 1, 10, and 16, and the executing of image analysis to determine similar factors in Claim 16. For the processor, instructions, and memory/computer readable medium, these are all recitations of generic computer components, recited at a high level of generality. The claims do not provide any particular improvement to computer hardware or functionality, and thus the claims act as mere instructions to “apply” the abstract idea using the generic computer components as tools (see MPEP 2106.05(f)). For the function of displaying the danger rating and cause information, this is determined to be insignificant extra-solution activity because the displaying is merely generic data outputting (see MPEP 2106.05(g), examples of activities that the courts have found to be insignificant extra-solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). For the execution of image analysis, this is also found to be insignificant extra-solution activity because it corresponds to mere data gathering about similar factors, in order to perform the abstract idea. Thus, the additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claims are the use of a processor in Claims 1 and 10, instructions for carrying out the functions in Claims 1, 10, and 16, the memory in Claim 10, computer readable medium in Claim 16, and the step/function of displaying causation factors in Claim 1, displaying the danger rating in Claim 1, 10, and 16, and the executing of image analysis to determine similar factors in Claim 16. For the processor, instructions, and memory/computer readable medium, these elements to not amount to significantly more for the same reasons as presented above, because the components are all recitations of generic computer components at a high level of generality and the claims act as mere instructions to “apply” the abstract idea (see MPEP 2106.05(f)). For the displaying which was considered to be insignificant extra-solution activity, this is re-evaluated and determined to be well-understood, routine, and conventional in the art (see US2002/0183924A1, [0006] it is well known to display a map with route information and additional information in the art of vehicle navigation). For the executing of image analysis, which was considered to be insignificant extra-solution activity, this is re-evaluated and determined to be well-understood, routine, and conventional in the art (see US2009/0296987A1 [0004-0007], it is well known to process image data of roadways, including matching of features). Thus, the additional elements are not sufficient to amount to significantly more than the judicial exception.
Regarding Dependent Claims 2-9, 11-15, and 17-20, the claims do not add limitations that integrate the abstract idea into a practical application or amount to significantly more.
Claim 2 further recites modifying a visual characteristic of a road on the display, which is an additional element. However, for the same reasons presented above, broad details of displaying is determined to be insignificant extra-solution activity and well understood, routine, and conventional in the art (see US2002/0183924A1 [0006] for example visual highlighting).
Claim 3 further recites evaluating factors to identify a causation factor, which is a further mental process because a human can mentally or manually determine and compare likelihoods. The claim does not add any additional elements.
Claim 4 further recites functions to determine a lack of data, compare factors, and assign a second danger rating based on similarities. These functions are further details of a mental process because a human can mentally or manually make evaluations regarding available data and evaluate similarity of factors. The claim does not add any additional elements.
Claim 5 further recites updating a danger rating, which is further detail of the mental process as it is merely another iteration of the functions which a human can do in response to new information. The claim does not add any additional elements.
Claims 6-8 and 17 further recite generate a set of routes, and assigning danger ratings to segments of the routes. These functions are further mental processes, as a human mind can generate multiple possible routes and perform the evaluations repeatedly for more than one segment and route. The claims further recite displaying the routes and ratings, which, for the same reasons as presented above with respect to the independent claims is insignificant extra-solution activity and well-understood, routine, and conventional in the art.
Claim 9 further recites performing a response to a rating exceeding a threshold, which a human mind can determine, and recites displaying a warning, which, for the same reasons as presented above with respect to the independent claims is a generic display output and therefore insignificant extra-solution activity and well-understood, routine, and conventional in the art.
Claim 11 further recites a function to predict a likelihood, which a human mind can perform mentally as an estimation or calculation. The claim additionally recites the display of the likelihood, which, for the same reasons as presented above with respect to the independent claims is a generic display output and therefore insignificant extra-solution activity and well-understood, routine, and conventional in the art.
Claims 12 and 13 recite performing image analysis of the road segment to identify factors and assign a rating. This represents an additional element in the claims, but is determined to be insignificant extra-solution activity, because it is mere data gathering necessary to perform the abstract idea of assigning danger ratings. This is re-evaluated and determined to be well-understood, routine, and conventional in the art (see US2009/0296987A1 [0004-0007], it is well known to process image data of roadways, including identifying/matching of features).
Claim 14 further recites evaluating autonomous vehicle data to identify a factor for inclusion, which can be performed mentally as evaluation of received data on paper which originated from an autonomous vehicle. The claim does not add any additional elements.
Claims 15 and 19 further recites creating a driving profile and assigning danger ratings using the driving profile, which is a further mental process of evaluating and making decisions regarding driver characteristics and determining danger ratings. The claim does not add any additional elements.
Claim 18 further recites assigning danger ratings to road segments which as above is a further detail of the mental process. The claim additional recites the reducing of the safety data, which can be performed by a human, or alternatively is a mathematical concept of turning values into percentages via division. The claim does not add any additional elements.
Claim 20 further recites evaluating a planned road segment, which is a further detail of the mental process of evaluation.
Thus, the claims are not patent eligible.
Allowable Subject Matter
Claims 1-20 are rejected under 101, Claims 10-15 are rejected under 112, and Claim 16 is objected to for minor informalities, but Claims 1-20 would be allowable if amended to overcome the rejections under 101 and 112 and objection.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding Independent Claims 1, 10, and 16, Patent U.S. 9,574,888 B1 (Hu et al.) teaches a method/device/ non-transitory computer-readable storage medium (see Figures 3, 5, 8:52-55, contextual risk knowledge pattern learner 310, part of route generation module 16, which 4:9-11 can be on the client system (4:57-67) using a processor), performing: evaluating incident data associated with a first road segment to determine an incident trend for the first road segment (see Figure 5, 9:1-40, a hash map is populated with accidents from a historical accident list (HAL) and a number of accidents can be associated with an evaluated segment (a determined trend)); identifying a set of factors associated with the first road segment (see 9:1-52, a number of accidents associated with the segment (accident type factors), as well as dynamic environmental attributes (environmental factors) associated with the segment); assigning the first danger rating to the first road (see 9:16-33, a route is plotted against the hash map and 9:52-54 in step 516 a risk level (danger rating) can be assigned for a particular segment/link); and displaying the first danger rating on a display of the computing device (see 4:49-56, Figure 9, the client device displaying risk level on a section of a route using the table and color code).
Published Application US2022/0042807A1 (Benericetti et al.) teaches a technique to calculate a danger rating (see [0032] a road safety score), based upon dividing a first value and second value (see [0032-0033] the road safety score for roadways (a segment) being a ratio of the number of harsh driving events to the number of general driving events).
KR-20180071178-A teaches a technique to calculate accident risk by dividing by traffic volume (see [0089-0092]).
However, the prior art does not disclose or render obvious a method/system/ non-transitory computer-readable storage medium with instructions to:

calculating a first value by multiplying together a first subset of the set of factors that are indicative of the first road segment being dangerous, wherein an average severity of accidents along the first road segment, a dangerous slowdown factor, a real-time risk factor, and a total accidents along the first road segment as selected from the set of factors as the first subset of the set of factors; 
calculating a second value by multiplying together a second subset of the set of factors that are indicative of the first road segment not being dangerous, wherein a volume of traffic along the first road segment, a number of days since a last accident along the first road segment, and a construction improvement factor are selected from the set of factors as the second subset of the set of factors; 
generating a first danger rating for the first road segment by dividing the first value by the second value, wherein the first danger rating is generated based upon a calculation of multiplying the first subset of the set of factors as the first value, a calculation of multiplying the second subset of the set of factors, and dividing the first value by the second value.
Applicant’s arguments and the amendments addressing the previous rejections under 103 (presented on p. 10-13 in the arguments filed 5/2/2022) are persuasive, and the prior rejections are withdrawn. The combination of limitations defining the particular inputs, and combination of multiplication and division functions to calculate the danger rating, combined with the particularly claimed parts integrated into the computing device is not found or made obvious by the prior art. The combination with the other claim limitations are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 1, 10, and 16 would be allowable. The subject matter of Claims 2-9, 11-15, and 17-20 would also therefore be allowable as being dependent on Claims 1, 10, or 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619